Beck, J.
1. “Crooms” and “Grooms” are idem sonans, and the court did not err in instructing the jury that they are sueh as a matter of law. Woody v. State, 113 Ga. 927 (39 S. E. 297).
2. From the evidence for the State, none being introduced by the de- • fendant, it appears that the defendant struck the decedent on the head with an ax, inflicting a mortal wound; and it appears that there - was no provocation for the homicide, except certain insulting and opprobrious words used by the decedent to the defendant. Held, that the omission of a charge on the subject of voluntary manslaughter was not error. Judgment affirmed.

AU the Justices eoneur.

Indictment for murder. Before Judge J. B. Park. Baldwin superior court. March 20, 1911.
Hines & Vinson, for plaintiff in error. H. A. Hall, attorney-general, and J. H. Pottle, solicitor-general, contra.